Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it is not clear what the metes and bounds are of the limitation: “designed to match the flow of force” to the extent of understanding how such further narrows the claim. 
Claim 3 is indefinite because it is not clear whether the two ribs in lines 10-11 are the same two ribs previously set forth in line 7 or separate and apart therefrom. Further, it is not clear whether the aperture in line 11 is one of the previously recited apertures or separate and apart therefrom. 
Claim 4 is indefinite because it is not clear what the metes and bounds are of the limitation: “the shape of the at least one reinforcement rib is designed to flow smoothly into the shape of another reinforcement rib” to the extent of understanding how such further narrows the claim. 
Claims 4 and 5 are indefinite because it is not clear what “flow smoothly” means with respect to further narrowing the claims. Further, smooth is a relative term and the specification does not provide a 
Claim 6 is indefinite because the claim introduces apertures and then uses the apertures as antecedent basis later in the claim so it is not clear which apertures are referenced therein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102014206843 A1 to Kraus et al. (“Kraus”).

Regarding claim 1, Kraus discloses a hybrid connection element, in particular a bearing outer element of a wheel bearing for securing a vehicle wheel, having a core part 10 made of a first material (e.g. metal/steel), and a reinforcement part 11 made of a second material (plastic), which at least partly encases and thus reinforces the core part (as evident from Fig. 1), wherein the core part comprises a hollow cylindrical bearing unit for forming a rolling bearing (as evident from Fig. 1), which extends in an axial direction (as evident from Fig. 1), wherein the core part comprises a flange (portion of 10 that defines 7 and that which extends radially beyond and immediately prior to 7), which extends in a radial direction from one axial end of the bearing unit (as evident from Fig. 1), and wherein the reinforcement part comprises at least one reinforcement rib (i.e. the inwardly protruding bump in between 4 and 5), which transmits forces between the bearing unit and the flange of the core part (as evident from Fig. 1).

Regarding claim 8, Kraus discloses the hybrid connection element of claim 1,
wherein the hollow cylindrical bearing unit comprises at least one rolling element race on the inner lateral surface (as evident from Fig. 1), wherein the hollow cylindrical bearing unit comprises, on the outer lateral surface, a surface structure which comprises an enlarged surface (i.e. the axially extending portion immediately below 7) for improved connection to the second material (as evident from Fig. 1), thereby ensuring improved force transmission between the core part and the reinforcement part (as evident from Fig. 1), wherein the flange comprises, at least on the surface oriented toward the bearing unit, a surface structure which comprises an enlarged surface for improved connection to the second material (e.g. the finger-like projection radially outward of 5), thereby making it possible to ensure improved force transmission between the core part and the reinforcement part (as evident from Fig. 1).

Regarding claim 9, Kraus discloses the hybrid connection element of claim 1, wherein the reinforcement part comprises a socket (as evident from Fig. 1 in part defining 7), in particular for a vehicle rim, wherein the socket extends the bearing unit of the core part in the axial direction (as evident from Fig. 1), wherein the socket extends the bearing unit of the core part in the axial direction at the axial end of the bearing unit at which the flange is arranged (as evident from Fig. 1).

Regarding claim 11, Kraus discloses hybrid bearing outer element of a wheel bearing comprising:
a core part 10, made of a first material, having a hollow cylindrical bearing unit (as evident from Fig. 1) which extends in an axial direction and a flange (partly defining 7) which extends in a radial direction from one axial end of the bearing unit (as evident from Fig. 1); and a reinforcement part 11 made of a second material and having at least one reinforcement rib (radially inwardly protruding bump in 4 and 5) which transmits forces between the bearing unit and the flange of the core part (as evident from Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of US 20080303339 to Niebling et al. (“Niebling”).

Regarding claim 2, as best understood, Kraus discloses the hybrid connection element of claim 1, but does not disclose a design of the connection element such as a perspective view. Niebling provides a perspective view of a hub (Fig. 1) such that it would have been obvious to one of ordinary skill in the art to incorporate such structure to that of Kraus such that the flange of Kraus is not continuous and is provided with apertures (e.g. 12) as taught by Niebling with the motivation of reducing the weight of the hub and therefore increasing fuel efficiency of the vehicle. Accordingly, Kraus in view of Niebling discloses a rib (i.e. the radially extending spoke-like structure made of 11 (referencing Kraus) such that the at least one reinforcement rib has a shape which is designed to match the flow of force between the flange and the bearing unit (as evident from Fig. 1 of Kraus), wherein the at least one reinforcement rib comprises a first end (i.e. proximate 5) and a second end (i.e. the hooked portion at the end of the lead-line arrow for 2 in Kraus), wherein the first end is arranged on the bearing unit and is offset in the axial direction relative to the flange (as evident from Fig. 1 of Kraus), wherein the second end is arranged on 

Regarding claim 4, as best understood, Kraus discloses the hybrid connection element of claim 1, but does not disclose a design of the connection element such as a perspective view. Niebling provides a perspective view of a hub (Fig. 1) such that it would have been obvious to one of ordinary skill in the art to incorporate such structure to that of Kraus such that the flange of Kraus is not continuous and is provided with apertures (e.g. 12) as taught by Niebling with the motivation of reducing the weight of the hub and therefore increasing fuel efficiency of the vehicle. Accordingly, Kraus in view of Niebling discloses an alternative reinforcement rib (i.e. defined by the material of 11 extending as shown in Fig. 1 of Kraus in a pattern of that shown in Fig. 1 of Niebling such that there would be a rib with an aperture 5 extending therethrough with the same motivation as provided above). Therefore, Kraus in view of Niebling discloses wherein, in the radial direction, the height of the at least one reinforcement rib is greater on the inside at the bearing unit than the radially outer outside of the flange (i.e. the axial thickness is larger on the bottom relative to the top as evident from Fig. 1 of Kraus), wherein the shape of the at least one reinforcement rib is designed to flow smoothly into the shape of another reinforcement rib at the respective end of the reinforcement rib (as evident from Fig. 1 of Kraus).

Regarding claim 5, as best understood, Kraus discloses the hybrid connection element of claim 1, but does not disclose a design of the connection element such as a perspective view. Niebling provides a perspective view of a hub (Fig. 1) such that it would have been obvious to one of ordinary skill in the art to incorporate such structure to that of Kraus such that the flange of Kraus is not continuous and is provided with apertures (e.g. 12) as taught by Niebling with the motivation of reducing the weight of the hub and therefore increasing fuel efficiency of the vehicle. Accordingly, Kraus in view of Niebling 11 extending as shown in Fig. 1 of Kraus in a pattern of that shown in Fig. 1 of Niebling such that there would be a rib with an aperture 5 extending therethrough with the same motivation as provided above). Therefore, Kraus as modified by Niebling discloses that each reinforcement rib is shaped as a region of the reinforcement part which is designed as a peak (i.e. as defined by 30 of Niebling), wherein a region of the reinforcement part which is designed as a trough (i.e. the space in between 31 coextensive with the cutouts such as 11) is arranged between two reinforcement ribs (as evident from Fig. 1 of Niebling), wherein the transition from one reinforcement rib to another reinforcement rib runs via a region designed as a trough  (as evident from Fig. 1 of Niebling), wherein the transition from a region designed as a peak to a region designed as a trough and vice versa is designed to flow smoothly  (as evident from Fig. 1 of Niebling), wherein two reinforcement ribs which are arranged around an aperture (i.e. a cutout such as 11 of Niebling) or around a fastening socket of the flange are designed to flow smoothly in the circumferential direction. It would have been obvious to one of ordinary skill in the art to incorporate the geometrical structure of Niebling for that of Kraus with the motivation of achieving a lightweight hub.

Regarding claim 6, as best understood, Kraus discloses the hybrid connection element of claim 1, but does not disclose a design of the connection element such as a perspective view. Niebling provides a perspective view of a hub (Fig. 1) such that it would have been obvious to one of ordinary skill in the art to incorporate such structure to that of Kraus such that the flange of Kraus is not continuous and is provided with apertures (e.g. 12) as taught by Niebling with the motivation of reducing the weight of the hub and therefore increasing fuel efficiency of the vehicle. Accordingly, Kraus in view of Niebling discloses an alternative reinforcement rib (i.e. defined by the material of 11 extending as shown in Fig. 1 of Kraus in a pattern of that shown in Fig. 1 of Niebling such that there would be a rib with an aperture 5 extending therethrough with the same motivation as provided above). Therefore, Kraus as modified by 11 of Niebling) in order to reduce the weight of the hybrid connection element (as evident from Fig. 1 of Niebling), wherein a plurality of apertures is arranged in a manner uniformly distributed in the circumferential direction (as evident from Fig. 1 of Niebling), wherein the at least one aperture is designed as a slotted hole or as a connecting passage (i.e. namely a connecting passage as evident from Fig. 1 of Niebling),
wherein the aperture designed as a slotted hole has a kidney-shaped configuration,
wherein the at least one aperture extends in a circumferential direction and/or completely penetrates the flange in the axial direction (as evident from Fig. 1 of Niebling),
wherein the aperture acting as a connecting passage is designed as a through hole in the axial direction in order to improve force transmission by the first material of the core part and the second material of the reinforcement part (as evident from Fig. 1 of Niebling). It would have been obvious to one of ordinary skill in the art to incorporate the geometrical structure of Neibling for that of Kraus with the motivation of achieving a lightweight hub relative to the existing structure of Kraus which does not clearly set forth anything other than a continuously extending flange in the circumferential direction.

Regarding claim 7, Kraus discloses the hybrid connection element of claim 1, but does not disclose a design of the connection element such as a perspective view. Niebling provides a perspective view of a hub (Fig. 1) such that it would have been obvious to one of ordinary skill in the art to incorporate such structure to that of Kraus such that the flange of Kraus is not continuous and is provided with apertures (e.g. 12) as taught by Niebling with the motivation of reducing the weight of the hub and therefore increasing fuel efficiency of the vehicle. Accordingly, Kraus in view of Niebling discloses an alternative reinforcement rib (i.e. defined by the material of 11 extending as shown in Fig. 1 of Kraus in a pattern of that shown in Fig. 1 of Niebling such that there would be a rib with an aperture 5 extending 5 of Niebling) for fastening a wheel rim of a vehicle (e.g. see [0032] of Niebling),
wherein the at least one fastening socket has a thread for a rim screw (as 7 is set forth to have threads in Kraus), wherein at least two reinforcement ribs are arranged at each fastening socket in tangential contact (as evident from Fig. 1 of Niebling). It would have been obvious to one of ordinary skill in the art to incorporate the geometrical structure of Neibling for that of Kraus with the motivation of achieving a lightweight hub relative to the existing structure of Kraus which does not clearly set forth anything other than a continuously extending flange in the circumferential direction.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Michael F. Ashby, in Materials Selection in Mechanical Design (Fourth Edition), 2011 (“Ashby”).

Regarding claim 10, Kraus discloses the hybrid connection element of claim 1, wherein the core part and the flange are formed integrally and from the first material (as evident from Fig. 1), wherein the core part and the flange are embodied as a forging (as evident from Fig. 1 although the limitation of forging is a product by process limitation and treated as such as explained in MPEP 2113), but Kraus does not explicitly provide that the first material (e.g. steel) has a higher density than the second material (e.g. GRP), thereby making it possible to reduce the weight of the hybrid connection element,
while the second material is a fiber reinforced thermoset plastic (as indicated by the exemplary description of GRP / LFT), while also not explicitly setting forth that the thermal expansion coefficient of the first material differs from the thermal expansion coefficient of the second material by +/−10%. In other words, while Kraus teaches the use of particular materials, Kraus is silent with respect to the density and thermal expansion coefficient of the materials / like-materials. Ashby discloses the recited . 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Niebling in further view of US 7441841 to Chen. 

Regarding claim 12, Kraus discloses the hybrid connection element of claim 11, but does not disclose a design of the connection element such as a perspective view. Niebling provides a perspective view of a hub (Fig. 1) such that it would have been obvious to one of ordinary skill in the art to incorporate such structure to that of Kraus such that the flange of Kraus is not continuous and is provided with apertures (e.g. 12) as taught by Niebling with the motivation of reducing the weight of the hub, and therefore increasing fuel efficiency of the vehicle. Accordingly, Kraus in view of Niebling discloses an alternative reinforcement rib (i.e. defined by the material of 11 extending as shown in Fig. 1 of Kraus in a pattern of that shown in Fig. 1 of Niebling such that there would be a rib with an aperture 5 extending therethrough with the same motivation as provided above). However, Kraus as modified by Niebling does not disclose that the reinforcement rib bridges the weight reduction apertures in the flange in the radial direction. Chen discloses bridging an aperture with a reinforcement rib 58 (see Fig. 7 particularly relative to Fig. 5 which shows the aperture without the reinforcement rib). It would have been obvious to one of ordinary skill in the art to incorporate the geometrical structure of Niebling for that of Kraus with the motivation of achieving a lightweight hub relative to the existing structure of Kraus which does 

Regarding claim 13, Kraus in view of Niebling and Chen discloses the hybrid bearing outer element of claim 12, but does not disclose two reinforcement ribs per aperture. However, it has been held that mere duplication of parts has no patentable significance (see In Re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144 VI. B.). It would have been obvious to one of ordinary skill in the art to incorporate such for the same reasons provided in claim 12. 

Regarding claim 14, Kraus in view of Niebling and Chen discloses the hybrid bearing outer element of claim 13, wherein the two reinforcement ribs tangentially adjoin the corresponding aperture in the flange (as the case would be upon the incorporation of the reinforcements of Chen as set forth above in claims 12 and 13). It would have been obvious to one of ordinary skill in the art to incorporate such for the same reasons provided in claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of US Patent 1230427 to Murray.

Regarding claim 15, Kraus discloses the hybrid bearing outer element of claim 11, but does not disclose that the at least one reinforcement rib is of hollow design in order to save weight. Murray discloses a rib E that is hollow as part of a structural support for a hub (see pg. 1, ln 40). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the overall weight of the hub, therein increasing fuel efficiency of the vehicle. 

Other Cited Prior Art
US 20080296965 sets forth similar structure to the hub of Niebling.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the combination of: a second material encasing the core part of a bearing outer element with multiple reinforcing ribs extending across a weight reduction aperture with those ribs being hollow in combination with the other limitations set forth therein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617